Title: From Alexander Hamilton to Stephen Van Rensselear, 25 April 1791
From: Hamilton, Alexander
To: Rensselear, Stephen Van


[Philadelphia, April 25, 1791. The description of this letter in the dealer’s catalogue reads: “Regarding ‘several powers of attorney for the receipt of final settlement certificates’ presented by Abijah Holbrook ‘about whom reports of an unfavorable nature have been circulated;’ the certificates being those of soldiers in Colonel Marinus Willet’s regiment.” Letter not found.]
